



Exhibit 10.6
INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of [.] (this “Agreement”), is made by
and between General Motors Company, a Delaware corporation (the “Company”), and
_________________ (“Indemnitee”).
RECITALS:
A.In light of the responsibilities vested in directors and officers of a
Delaware corporation, it is critically important to the Company and its
stockholders that the Company be able to attract and retain highly experienced
and reputable persons to serve as directors and officers of the Company.


B.In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.


C.The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, and (2) encouraging capable women and men to serve as
corporate directors and officers.


D.Indemnitee is, or will be, a director or officer of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement.


E.Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
or continued service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses to Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.


F.In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that this Agreement not diminish or abrogate
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”) or the Company’s directors’ and
officers’ liability insurance policies, and that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.


AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:





--------------------------------------------------------------------------------






1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)“Change in Control” means the occurrence of one or more of the following
events:


(i)
Any Person other than an Excluded Person, directly or indirectly, becomes the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company constituting more than 40 percent of the total
combined voting power of the Company’s Voting Securities outstanding; provided
that if such Person becomes the beneficial owner of 40 percent of the total
combined voting power of the Company’s outstanding Voting Securities as a result
of a sale of such securities to such Person by the Company or a repurchase of
securities by the Company, such sale or purchase by the Company shall not result
in a Change in Control; provided further, that if such Person subsequently
acquires beneficial ownership of additional Voting Securities of the Company
(other than from the Company), such subsequent acquisition shall result in a
Change in Control if such Person’s beneficial ownership of the Company’s Voting
Securities immediately following such acquisition exceeds 40 percent of the
total combined voting power of the Company’s outstanding Voting Securities;



(ii)
at any time during a period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved (the “Incumbent Board”), cease for any reason to constitute a majority
of members of the Board;



(iii)
the consummation of a reorganization, merger or consolidation of the Company or
any of its Subsidiaries with any other corporation or entity, in each case,
unless, immediately following such reorganization, merger or consolidation, more
than 60 percent of the combined voting power and total fair market value of then
outstanding Voting Securities of the resulting corporation from such
reorganization, merger or consolidation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the outstanding Voting Securities of the Company
immediately prior to such reorganization, merger or consolidation in
substantially the same proportion as their beneficial ownership of the Voting
Securities of the Company immediately prior to such reorganization, merger or
consolidation; or



(iv)
the consummation of any sale, lease, exchange or other transfer to any Person
(other than a Subsidiary or affiliate of the Company) of assets of the Company
and/or any of its Subsidiaries, in one transaction or a series of related
transactions within a 12-month period, having an aggregate fair market value of
more than 50 percent of the fair market value of the Company and its
Subsidiaries immediately prior to such transaction(s).



Notwithstanding the foregoing in this Section 1(a), in no event shall a Change
in Control be deemed to have occurred (A) as a result of the formation of a
Holding Company, (B) if the Executive is part of a “group” within the meaning of
Section 13





--------------------------------------------------------------------------------






(d)(3) of the Exchange Act as in effect on the date hereof, which consummates
the Change in Control transaction or (C) if the transaction does not constitute
a “change in ownership,” “change in effective control,” or “change in the
ownership of a substantial portion of the assets” of the Company for purposes of
Section 409A of the Code.
(b)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted, by the Company or any other Person, including without limitation any
federal, state or other governmental entity, that Indemnitee determines might
lead to the institution of any such claim, demand, action, suit or proceeding.
For the avoidance of doubt, the Company intends indemnity to be provided
hereunder in respect of acts or failure to act prior to, on or after the date
hereof.


(c)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 15% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.


(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.


(f)“Excluded Person” means (i) the Company, (ii) any of the Company’s
Subsidiaries, (iii) any Holding Company, (iv) any employee benefit plan of the
Company, any of its Subsidiaries or a Holding Company, or (v) any Person
organized, appointed or established by the Company, any of its Subsidiaries or a
Holding Company for or pursuant to the terms of any plan described in clause
(iv).


(g)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses (including but not limited to court costs, transcript costs,
costs of travel, duplicating and imaging costs, printing and binding costs,
telephone charges, facsimile transmission charges, computerized legal research,
postage and courier costs, fees and expenses of third-party vendors, and the
premium, security for, and other costs associated with any bond (including
supersedeas or appeal bonds, injunction bonds, costs bonds, appraisal bonds or
their equivalents)) paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.


(h)“Holding Company” means an entity that becomes a holding company for the
Company or its businesses as part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding Voting
Securities of such entity are, immediately after such reorganization, merger,
consolidation





--------------------------------------------------------------------------------






or other transaction, beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Securities of the Company outstanding
immediately prior to such reorganization, merger, consolidation or other
transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Securities of the Company.


(i)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director or officer of the Company or, at the request
of the Company, as a director, officer, employee, member, manager, fiduciary,
trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust or other organization or enterprise, whether
or not for profit, as to which Indemnitee is or was serving at the request of
the Company, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity as a director or officer of the Company or, at the
request of the Company, as a director, officer, employee, member, manager,
trustee, fiduciary or agent of any other entity or enterprise referred to in
clause (i) of this sentence, or (iii) Indemnitee’s status as a current or former
director or officer of the Company or, at the request of the Company, as a
current or former director, officer, employee, member, manager, trustee,
fiduciary or agent of any other entity or enterprise referred to in clause (i)
of this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee shall be
deemed to be serving or to have served as a director or officer of the Company
or, at the request of the Company, as a director, officer, employee, member,
manager, agent, trustee or other fiduciary of another entity or enterprise if
Indemnitee is or was serving as a director, officer, employee, member, manager,
agent, trustee or other fiduciary of such entity or enterprise and (A) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (B) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (C) the Company or a Controlled Affiliate
(by action of the Board, any committee thereof or the Company’s Chief Executive
Officer (other than as the Chief Executive Officer himself or herself)) caused
or authorized Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve in such capacity.


(j)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim; provided, however, that Indemnifiable
Losses shall not include Losses incurred by Indemnitee in respect of any
Indemnifiable Claim (or any matter or issue therein) as to which Indemnitee
shall have been adjudged liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or the court in which such Indemnifiable
Claim was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the court shall deem proper.


(k)“Indemnification Eligibility Requirement” means that, in accordance with
Section 145(a) or (b) of the Delaware General Corporation Law, the Indemnitee
shall not be eligible for indemnification against Indemnifiable Losses relating
to, arising out of or resulting from an Indemnifiable Claim, unless (i) the
Indemnitee has acted in good faith and with a reasonable belief that his or her
action was in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, that Indemnitee had no reasonable
cause to believe that his or her conduct was unlawful, or (ii) the Indemnitee
meets any other applicable standard of conduct that may hereafter be substituted
under Section 145(a) or (b) of the Delaware General Corporation Law or any
successor to such provision(s).







--------------------------------------------------------------------------------






(l)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
subsidiary of the Company) or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements) or
(ii) any other named (or, as to a threatened matter, reasonably likely to be
named) party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


(m)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other) and amounts paid or payable
in settlement, including without limitation all interest, assessments and other
charges paid or payable in connection with or in respect of any of the
foregoing.


(n)“Person” means any individual or entity, including any two or more Persons
deemed to be one “person” as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.


(o)“Subsidiary” means an entity of which the Company directly or indirectly
holds all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the Voting Securities
of such entity.


(p)“Voting Securities” means securities of a Person entitling the holder thereof
to vote in the election of the members of the board of directors of such person
or such governing body of such Person performing a similar principal governing
function with respect to such Person.


2.Indemnification Obligation. Subject to Section 7 and to the proviso in this
Section, the Company shall indemnify, defend and hold harmless Indemnitee, to
the fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, against any and
all Indemnifiable Claims and Indemnifiable Losses; provided, however, that, (i)
except as provided in Sections 4 and 21 or in connection with such Indemnitee’s
rights with respect to a Change in Control, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Claim
initiated by Indemnitee against the Company or any director or officer of the
Company unless the Company has joined in or authorized the proceeding in
connection with such Claim; and (ii) Indemnitee shall not be entitled to
indemnification pursuant to this Agreement on any Claim determined by final
judgment or other final adjudication to be a violation of federal or state
securities laws if such indemnification is by final judgment or other final
adjudication determined to be not permitted under then-applicable law; and,
provided further, that the Company shall not be obligated to (x) indemnify
Indemnitee for the disgorgement of profits arising from the purchase or sale of
securities of the Company in violation of Section 16(b) of the Exchange Act, and
(y) indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement to
the Company of any bonus or incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including but not limited to any such reimbursement
under Section 304 of the Sarbanes-Oxley Act of 2002 or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act in connection with an
accounting restatement of the Company or the payment of the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act). The Company acknowledges that the
foregoing obligation may be substantially broader than that now





--------------------------------------------------------------------------------






provided by applicable law and the Company’s Constituent Documents and intends
that it be interpreted consistently with this Section and the recitals to this
Agreement.


3.Advancement of Expenses. Indemnitee shall have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee or which Indemnitee determines in good faith are
reasonably likely to be paid or incurred by Indemnitee and as to which
Indemnitee’s counsel provides supporting documentation. Without limiting the
generality or effect of any other provision hereof, Indemnitee’s right to such
advancement is not subject to the satisfaction of any Indemnification
Eligibility Requirement. Without limiting the generality or effect of the
foregoing, within five business days after any request by Indemnitee that is
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses; provided that Indemnitee shall repay, without
interest any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, at the request of the
Company, Indemnitee shall execute and deliver to the Company an undertaking,
which need not be secured and shall be accepted without reference to
Indemnitee’s ability to repay the Expenses, by or on behalf of the Indemnitee,
to repay any amounts paid, advanced or reimbursed by the Company in respect of
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
in respect of which it shall have been determined, following the final
disposition of such Indemnifiable Claim and in accordance with Section 7, that
Indemnitee is not entitled to indemnification hereunder.


4.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all Expenses paid or incurred by Indemnitee or which
Indemnitee determines in good faith are reasonably likely to be paid or incurred
by Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless in each case of whether Indemnitee ultimately is determined to be
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be; provided, however, that Indemnitee shall return, without
interest, any such advance of Expenses (or portion thereof) which remains
unspent at the final disposition of the Claim to which the advance related.


5.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


6.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has





--------------------------------------------------------------------------------






directors’ and officers’ liability insurance in effect under which coverage for
such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers and, upon Indemnitee’s
request, copies of all subsequent correspondence between the Company and such
insurers regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery thereof by the Company. The failure
by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.


7.Determination of Right to Indemnification.


(a)To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including without limitation dismissal
without prejudice, Indemnitee shall be indemnified against all Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Indemnification Eligibility Requirement
Determination (as defined in Section 7(b)) shall be required.


(b)To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied the applicable Indemnification Eligibility
Requirement (an “Indemnification Eligibility Requirement Determination”) shall
be made as follows: (i) if a Change in Control shall not have occurred, or if a
Change in Control shall have occurred but Indemnitee shall have requested that
the Indemnification Eligibility Requirement Determination be made pursuant to
this clause (i), (A) by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board, (B) if such Disinterested Directors so direct,
by a majority vote of a committee of Disinterested Directors designated by a
majority vote of all Disinterested Directors, even if less than a quorum or (C)
if there are no such Disinterested Directors, or if a majority of the
Disinterested Directors so direct, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii) if a Change in Control shall have occurred and Indemnitee shall not have
requested that the Indemnification Eligibility Requirement Determination be made
pursuant to clause (i), by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee shall
cooperate with reasonable requests of the individual or firm making such
Indemnification Eligibility Requirement Determination, including providing to
such Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination without incurring any unreimbursed
cost in connection therewith. The Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific costs and expenses to be
reimbursed or advanced, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
Person making such Indemnification Eligibility Requirement Determination.


(c)The Company shall use its reasonable efforts to cause any Indemnification
Eligibility Requirement Determination required under Section 7(b) to be made as
promptly as practicable. If (i) the Person empowered or selected under Section 7
to make the Indemnification Eligibility Requirement Determination shall not have
made a determination within 30 calendar days after the later of (A) receipt by





--------------------------------------------------------------------------------






the Company of written notice from Indemnitee advising the Company of the final
disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the final selection of an Independent
Counsel, if the Indemnification Eligibility Requirement Determination is to be
made by Independent Counsel, in accordance with Section 7(b), and (ii)
Indemnitee shall have fulfilled his or her obligations set forth in the second
sentence of Section 7(b), then Indemnitee shall be deemed to have satisfied the
applicable Indemnification Eligibility Requirement; provided that such 30-day
period may be extended for a reasonable time, not to exceed an additional 30
calendar days, if the Person making such determination in good faith requires
such additional time for the obtaining or evaluation of documentation and/or
information relating thereto.


(d)If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 7(b) or (c) to have satisfied the
applicable Indemnification Eligibility Requirement, then the Company shall pay
to Indemnitee, within five business days after the later of (x) the Notification
Date in respect of the Indemnifiable Claim or portion thereof to which such
Indemnifiable Losses are related, out of which such Indemnifiable Losses arose
or from which such Indemnifiable Losses resulted and (y) the earliest date on
which the applicable criterion specified in clause (i), (ii) or (iii) above
shall have been satisfied, an amount equal to the amount of such Indemnifiable
Losses. Nothing herein is intended to mean or imply that the Company is
intending to use Section 145(f) of the Delaware General Corporation Law to
dispense with a requirement that Indemnitee meet the applicable standard of
conduct where it is otherwise required by such statute.


(e)If an Indemnification Eligibility Requirement Determination is to be made by
Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel shall
be selected in accordance with Section 7(b)(i), and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If an Indemnification Eligibility Requirement
Determination is to be made by Independent Counsel pursuant to Section 7(b)(ii),
the Independent Counsel shall be selected in accordance with Section 7(b)(ii),
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within five business days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(l), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the Person so
selected shall act as Independent Counsel. If such written objection is properly
and timely made and substantiated, (i) the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 7(e) to make the Indemnification
Eligibility Requirement Determination shall have been selected within 30
calendar days after the Company gives its initial notice pursuant to the first
sentence of this Section 7(e) or Indemnitee gives its initial notice pursuant to
the second sentence of this Section 7(e), as the case may be, either the Company
or Indemnitee may petition the Court of Chancery of the State of Delaware for
resolution of any objection which shall have been made by the Company or
Indemnitee to the





--------------------------------------------------------------------------------






other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or firm selected by the Court or by such other
person as the Court shall designate, and the person or firm with respect to whom
all objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the actual and
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 7(b).


8.Presumption of Entitlement. Notwithstanding any other provision hereof, in
making any Indemnification Eligibility Requirement Determination, the Person
making such determination shall presume that Indemnitee has satisfied the
applicable Indemnification Eligibility Requirement, and the Company may overcome
such presumption only by its adducing clear and convincing evidence to the
contrary. Any Indemnification Eligibility Requirement Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the Court of
Chancery of the State of Delaware. No determination by the Company (including by
its Disinterested Directors, a committee thereof or any Independent Counsel)
that Indemnitee has not satisfied any applicable Indemnification Eligibility
Requirement shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable Indemnification
Eligibility Requirement.


9.No Other Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable Indemnification
Eligibility Requirement or that indemnification hereunder is otherwise not
permitted.


10.Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to,
and shall not diminish or abrogate, any other rights Indemnitee may have under
any Other Indemnity Provisions ; provided, however, that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will without further action be deemed to
have such greater right hereunder, and (b) to the extent that any change is made
to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. In the event
that the Company adopts any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision, then
notwithstanding such amendments, the Indemnitee will without further action be
deemed to have the rights to indemnification that existed immediately prior to
the adoption of such amendment and such amendments shall not be effective
against Indemnitee.


11.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company and for not less than five years
thereafter, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect policies of directors’ and officers’
liability insurance providing coverage for Indemnitee that is at least as
favorable in scope and amount to that provided by the Company’s current policies
of directors’ and officers’ liability insurance. Upon request, the Company shall
provide Indemnitee or his or her counsel with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials. In all policies of directors’ and
officers’ liability insurance obtained by the Company, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits, subject to the same limitations, as are accorded to the Company’s
directors and officers most favorably insured by such policy. Notwithstanding
the foregoing, (i) the Company may, but shall not be required to, create a trust
fund, grant a security interest or use other means, including





--------------------------------------------------------------------------------






without limitation a letter of credit, to ensure the payment of such amounts as
may be necessary to satisfy its obligations to indemnify and advance expenses
pursuant to this Agreement and (ii) in renewing or seeking to renew any
insurance hereunder, the Company will not be required to expend more than 3.0
times the premium amount of the immediately preceding policy period (equitably
adjusted if necessary to reflect differences in policy periods).


12.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(i). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including attorneys’ fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Company).


13.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise already actually received payment
(net of Expenses incurred in connection therewith) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(i)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.


14.Defense of Claims. Subject to the provisions of applicable policies of
directors’ and officers’ liability insurance, the Company shall be entitled to
participate in the defense of any Indemnifiable Claim or to assume or lead the
defense thereof with counsel reasonably satisfactory to the Indemnitee; provided
that if Indemnitee determines, after consultation with counsel selected by
Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict, (b)
the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, or (d) Indemnitee has interests in the
claim or underlying subject matter that are different from or in addition to
those of other Persons against whom the Claim has been made or might reasonably
be expected to be made, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim for all indemnitees in
Indemnitee’s circumstances) at the Company’s expense. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of the Indemnitee, effect any settlement of any threatened or pending
Indemnifiable Claim which the Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.


15.Contribution. To the fullest extent permitted by law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason,
subject to the proviso below, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the Indemnifiable Losses in such proportion as is deemed
fair and reasonable in light of the circumstances of such Indemnifiable Claim in
order to reflect (i) the relative benefits received by the Company and
Indemnitee and/or loss suffered by the Indemnitee, as the case may be, as a
result of the events or transactions giving rise to such action, suit or other
proceeding; (ii) the relative





--------------------------------------------------------------------------------






fault of the Company (and its officers, directors, employees and agents) and
Indemnitee in connection with such events or transactions; and (iii) any other
relevant equitable considerations, including any losses of the Indemnitee, in
connection with such events or transactions; provided, that, (x) Indemnitee has
met the Indemnification Eligibility Requirement in accordance with Section 7 and
(y) (i) except as provided in Sections 4 and 21 or in connection with such
Indemnitee’s rights with respect to a Change in Control, the Indemnifiable
Losses are not associated with a Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or authorized the proceeding in connection with such Claim.


16.Successors, Binding Agreement and Survival.


(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any Person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.


(b)This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.


(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.


(d)For the avoidance of doubt, this Agreement shall survive and continue after
any termination of Indemnitee’s service as a director, officer, employee or
agent of the Company or as a director, officer, employee, member, manager,
trustee or agent of any Subsidiary or other corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, as to which Indemnitee is or was serving at the
request of the Company.


(e)[For employees: This Agreement is not, and shall not be deemed as, an
employment agreement between the Company (or any of its Subsidiaries or
affiliates) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company or any of its Subsidiaries is at will and the
Indemnitee may be discharged at any time for any reason, with or without cause,
except as may be otherwise provided in any written employment agreement between
Indemnitee and the Company or its Subsidiary.]


17.Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder must be in writing and shall be deemed to have
been duly given when hand delivered or dispatched as a PDF by electronic
transmission (with receipt confirmed), or one business day after having been
sent for next-day delivery by





--------------------------------------------------------------------------------






a nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.


18.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement, waive all procedural
objections to suit in that jurisdiction, including without limitation objections
as to venue or inconvenience, agree that service in any such action may be made
by notice given in accordance with Section 16 and also agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.


19.Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.


20.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.


21.Legal Fees and Expenses. It is the intent of the Company that Indemnitee not
be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should reasonably appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other Person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to improperly deny, or to improperly recover
from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee’s choice (so long as such counsel is not then
serving as counsel to the Company or any of its Subsidiaries), at the expense of
the Company as hereafter provided, to advise and represent Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other Person affiliated with the Company, in any jurisdiction. Without
limiting the generality





--------------------------------------------------------------------------------






or effect of any other provision hereof or respect to whether Indemnitee
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses actually and reasonably incurred by
Indemnitee in connection with any of the foregoing.


22.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (1) “it” or “its” or words of any gender include each other gender,
(2) words using the singular or plural number also include the plural or
singular number, respectively, (3) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (4) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (5) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (6) the word “or” is disjunctive
but not exclusive. Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.


23.Entire Agreement. This Agreement and the Constituent Documents constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
of this Agreement. Any prior agreements or understandings between the parties
hereto with respect to indemnification are hereby terminated and of no further
force or effect.


24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
GENERAL MOTORS COMPANY
By:
 
    Name:
 
Title:






INDEMNITEE




_____________________________________
Name:








